DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 recite the following abstract ideas:
shuffling the playing cards into a new order (certain methods of organizing human activity, e.g., following game rules); 
providing each player of the two or more players at least five cards in a player hand (certain methods of organizing human activity, e.g., following game rules); and 
determining the player hand of the two or more players wherein the player hand is two or more cards (certain methods of organizing human activity, e.g., following game rules); 
wherein if the player hand comprises an Ace, King, Queen, Jack and 10 of the same suit, the player hand is a royal flush (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprises five cards of the same suit in consecutive ranking, the player hand is a straight flush (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprises four cards of the same rank, the player hand is a four of a kind (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprises three of a kind and a pair, the player hand is a full house (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprise five cards of the same suit but not in consecutive ranking the player hand is a flush (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprise cards in consecutive ranking but not of a single suit the player hand is a straight (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprises three cards of the same rank, the player hand is a three of a kind (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprises two pairs of cards of the same rank, the player hand is a two pairs (mental process, e.g., evaluation and judgment), 
wherein if the player hand comprises two cards of the same rank, the player hand is a one pair (mental process, e.g., evaluation and judgment), and 
further wherein if the player hand has the zero card, the possibility of a player hand forming the royal flush is lower than if the player had does not have the zero card (mental process, e.g., evaluation and observation).
Claim 1 fall under “mental processes” and “certain methods of organizing human activity” related to concepts performed in the human mind specifically evaluation and judgment, and managing interactions between people including social activities and following rules within a game.  The claims are related to a human host changing the effects, conditions, and/or functionality of 53 playing card card is related to a mental process that anyone whom contains a 53 card playing deck can state or assign new house rules and/ or limitations on the role of the 53rd card of the deck as the person wishes.
Claim 1 does not recite additional elements that integrated into a practical application because the claimed invention is related to generally linking the use of the judicial exception to a particular environment.  
Claim 1 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “fifty-three playing cards comprising fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace, and a fifty-third card” because using a fifty-three card deck is routine and conventional in playing card games such as in a game of Pai Gow poker as disclosed in US Pat. 6012720 to Webb (see col. 1, 16-25).  
Dependent 2-12 claims do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes” and/or “certain methods of organizing human activity”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a second zero card" in line 2, however, it is unclear how the “second zero card” is implemented in the “fifty-three playing cards” of clam 1; for instance, it is unclear whether the “second zero card” replace the “zero card” or another “numbered 2 through …Ace” card of claim 1, or place an additional card to the 53 card deck (hence making it a 54 card deck).  Thus, deemed indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080217853 to Okada in view of US Pat. 6773012 to French, US Pat. 5685774 to Webb, and US Pub. 20100259008 to Dinh.

Claim 1. Okada discloses a method of playing a card game between two or more players comprising: 
providing a card game apparatus including a physical deck of fifty-three playing cards and a fifty-third card (¶54); 
providing each player of the two or more players at least five cards in a player hand (¶55); and 
determining the player hand of the two or more players wherein the player hand is two or more cards (¶55); 
wherein if the player hand comprises an Ace, King, Queen, Jack and 10 of the same suit, the player hand is a royal flush (¶55), 
wherein if the player hand comprises five cards of the same suit in consecutive ranking, the player hand is a straight flush (¶55), 
wherein if the player hand comprises four cards of the same rank, the player hand is a four of a kind (¶55), 
wherein if the player hand comprises three of a kind and a pair, the player hand is a full house (¶55), 
wherein if the player hand comprise five cards of the same suit but not in consecutive ranking the player hand is a flush (¶55), 
wherein if the player hand comprise cards in consecutive ranking but not of a single suit the player hand is a straight (¶55), 
wherein if the player hand comprises three cards of the same rank, the player hand is a three of a kind (¶55), 
wherein if the player hand comprises two pairs of cards of the same rank, the player hand is a two pairs (¶55), and
wherein if the player hand comprises two cards of the same rank, the player hand is a one pair (¶55).
However, Okada fails to explicitly disclose:
comprising fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 through 10, Jack, Queen, King and Ace,
 wherein the fifty-third card is a zero card,
shuffling the playing cards into a new order; 
further wherein if the player hand has the zero card, the possibility of a player hand forming the royal flush is lower than if the player had does not have the zero card.
French teaches comprising fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 through 10, Jack, Queen, King and Ace (col. 1, 13-29). The card game system of Okada would have motivation to use teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Okada would use the cards of French to help makeup a card deck that uses card indicia that card players are mostly familiar with in order to make playing and understanding the rules of the card game easy for the card players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the card game system of Okada with the teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Okada would use the cards of French to help makeup a card deck that uses card indicia that card players are familiar with in order to make playing and understanding the rules of the card game easy for the card players.
Webb teaches shuffling the playing cards into a new order (col. 7, 3-5).  The card game system of Okada in view of French would have motivation to use teachings of Webb in order to assist in mixing up cards so that players’ hands are determined randomly.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the card game system of Okada in view of French with the teachings of Webb in order to assist in mixing up cards so that players’ hands are determined randomly.
Dinh teaches wherein the fifty-third card is a zero card, further wherein if the player hand has the zero card, the possibility of a player hand forming the royal flush is lower than if the player had does not have the zero card (¶¶32 and 34, “the value of a joker is zero” such that having a joker in hand that has zero value would change the chances of a player obtaining a royal flush outcome).  The card game system of Okada in view of French would have motivation to use teachings of Dinh in order to affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the card game system of Okada in view of French with the teachings of Dinh in order to affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.

Claim 2. Okada in view of Webb teaches wherein if the player hand is the straight flush, further comprising the step of determining a rank of the straight flush wherein, King, Queen, Jack, 10 and 9 is a highest ranked straight flush and the 5, 4, 3, 2 and Ace is a lowest ranked straight flush (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 3. Okada in view of Webb teaches wherein if the player hand is the four of a kind, further comprising the step of determining a rank of the four of a kind wherein four Aces are a highest ranked four of a kind and four 2s is a lowest ranked four of a kind (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 4. Okada in view of Webb teaches wherein if the player hand is the full house, further comprising the step of determining a rank of the full house wherein three Aces and two Kings are a highest ranked full house and three 2s and two 3s is a lowest ranked full house (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 5. Okada in view of Webb teaches wherein if the player hand is the flush, further comprising the step of determining a rank of the flush wherein the Ace, King, Queen, Jack and 9 are a highest ranked flush and 5, 4, 3, 2, and Ace is a lowest ranked flush (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 6. Okada in view of Webb teaches wherein if the player hand is the straight, further comprising the step of determining a rank of the straight wherein the Ace, King, Queen, Jack and 10 are a highest ranked flush and 5, 4, 3, 2 and Ace is a lowest ranked flush (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 7. Okada in view of Webb teaches wherein if the player hand is the three of a kind, further comprising the step of determining a rank of the three of a kind wherein three Aces are a highest ranked three of a kind and three 2s is a lowest ranked three of a kind (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 8. Okada in view of Webb teaches wherein if the player hand is the two pairs, further comprising the step of determining a rank of the two pairs wherein two Aces and two Kings are a highest ranked two pairs and two 3s and two 2s is a lowest ranked two pairs (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 9. Okada in view of Webb teaches wherein if the player hand is the one pair, further comprising the step of determining a rank of the one pair wherein two Aces are a highest ranked one pair and four 2s is a lowest ranked one pair (see Okada ¶¶55 and 202, see Webb col. 2, 14-45, and col. 6, 20-45).

Claim 10. Okada discloses wherein seven cards are provided to each player (¶55).

Claim 11. Okada in view of Webb teaches wherein four cards are provided face-down and three cards are provided face-up (see Okada ¶75, and 182, “cards… facing down”, “cards… facing up”; and see Webb col. 7, 6-7, such that any number of cards are faced up or down according to game rules and/or casino policy).

Claim 12. Okada in view of Dinh teaches wherein the card game apparatus includes a second zero card (see Dinh ¶32, “A joker 54 or "power card" preferably has a point value of zero”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715